UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

SCOTT M. HUTCHEON,

                                     Plaintiff,
       vs.                                                         9:18-CV-203
                                                                   (MAD/CFH)
E. FARNUM,

                              Defendant.
____________________________________________

APPEARANCES:                                        OF COUNSEL:

SCOTT M. HUTCHEON
P.O. Box 602
Bellmore, New York 11710
Plaintiff pro se

OFFICE OF THE NEW YORK                              MATTHEW P. REED, ESQ.
STATE ATTORNEY GENERAL
The Capitol
Albany, New York 12224
Attorneys for Defendant


Mae A. D'Agostino, U.S. District Judge:

                                   DECISION AND ORDER

       On February 2, 2018, Plaintiff commenced this action pro se pursuant to 42 U.S.C. § 1983

against Defendant E. Farnum. See Dkt. No. 1-1. Plaintiff asserts that Defendant Farnum, who

was employed at Marcy Correctional Facility, violated his constitutional rights under the Eighth

Amendment. See id. at 1–2.

       On August 20, 2018, Magistrate Judge Christian F. Hummel issued the Mandatory Pretrial

Discovery and Scheduling Order, setting a discovery deadline for February 20, 2019, a copy of

which was served via regular mail to Plaintiff's provided address. See Dkt. No. 20; Text Entry
dated Aug. 20, 2018. On January 28, 2019, Plaintiff failed to appear for his deposition, after

having been served with a notice of same by Defendant on January 2, 2019. See Dkt. No. 26-2 at

¶¶ 8, 10, 11; Dkt. No. 26-2, Ex. C. Plaintiff did not contact Defendant's counsel or communicate

that he was unable to attend, nor was the Notice of Deposition returned to Defendant as

undeliverable. See Dkt. No. 26-2 at ¶¶ 9, 10. On February 4, 2019, Magistrate Judge Hummel set

a telephone status conference for February 15, 2019, and advised Plaintiff that "fail[ure] to

participate in court conferences or abide by Court Orders may result in the dismissal of [the]

action." Dkt. No. 23. Notice was sent to Plaintiff's provided address, see id., after which Plaintiff

failed to appear and did not contact the Court. See Text Min. Entry dated Feb. 15, 2019.

       On April 2, 2019, Defendant moved to dismiss the current matter for failure to prosecute

pursuant to Federal Rule of Civil Procedure 41(b) and failure to obey a discovery order pursuant

to Federal Rule of Civil Procedure 37(d). See Dkt. No. 26-1. Plaintiff was afforded until April

26, 2019, to file a response. See Dkt. No. 25. To date, Plaintiff has not responded to Defendant's

Motion to Dismiss, filed objections to Magistrate Judge Hummel's Report-Recommendation and

Order, or engaged in any activity or communication with the Court since February 2018. See Dkt.

Nos. 26, 27.

       In a Report-Recommendation and Order dated November 4, 2019, Magistrate Judge

Hummel recommended that Plaintiff's complaint be dismissed for failure to prosecute, and in the

alternative, failure to obey a discovery order. See Dkt. No. 27 at 10–11. Magistrate Judge

Hummel considered the five factors the court is required to consider in determining whether

dismissal for failure to prosecute pursuant to Rule 41(b) of the Federal Rules of Civil Procedure is

appropriate. See id. at 4. Specifically, Magistrate Judge Hummel found that "[e]ven considering

plaintiff's pro se status, it is recommended that the dismissal of the action be with prejudice due to

                                                  2
plaintiff's apparent abandonment of this case as evidenced by his lack of communication and

participation over the last twenty months, including his failure to appear for his deposition,

telephone status conference, or respond to defendant's motion to dismiss." Id. at 7. Having

considered the relevant factors, Magistrate Judge Hummel recommended that the Court find that

they "weigh decidedly in favor of dismissal." Id.

       When a party files specific objections to a magistrate judge's report-recommendation and

order, the district court "make[s] a de novo determination of those portions of the report or

specified proposed findings or recommendations to which objection is made." 28 U.S.C. §

636(b)(1)(c). However, when a party files "[g]eneral or conclusory objections, or objections

which merely recite the same arguments [that he] presented to the magistrate judge," the court

reviews those recommendations for clear error. O'Diah v. Mawhir, No. 9:08-CV-322, 2011 WL

933846, *2 (N.D.N.Y. Mar. 16, 2011) (citations and footnote omitted). After the appropriate

review, "the court may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(1)(c).

       Rule 41(b) of the Federal Rules of Civil Procedure provides that,

               [i]f the plaintiff fails to prosecute or to comply with these rules or a
               court order, a defendant may move to dismiss the action or any
               claim against it. Unless the dismissal order states otherwise, a
               dismissal under this subdivision (b) and any dismissal not under this
               rule – except one for lack of jurisdiction, improper venue, or failure
               to join a party under Rule 19 – operates as an adjudication on the
               merits.

Fed. R. Civ. P. 41(b). Dismissal of an action with prejudice under this rule is a "harsh remedy to

be utilized only in extreme situations." LeSane v. Hall's Sec. Analyst, Inc., 239 F.3d 206, 209 (2d

Cir. 2001) (internal quotation marks and citation omitted). This is particularly true where a

plaintiff is proceeding pro se. See, e.g., Lucas v. Miles, 84 F.3d 532, 535 (2d Cir. 1996) (holding

                                                  3
that the circuit court will give due deference to the district court's Rule 41(b) dismissal of a pro se

litigant's complaint "only when the circumstances are sufficiently extreme").

        Notwithstanding a plaintiff's pro se status, Rule 41(b) gives the district court explicit

authority to dismiss a case where the plaintiff fails to comply with the court's orders or otherwise

fails to prosecute the action "diligently." Lyell Theatre Corp. v. Loews Corp., 682 F.2d 37, 43 (2d

Cir. 1982). As explained in Lyell Theatre, this authority "is vital to the efficient administration of

judicial affairs and provides meaningful access for other prospective litigants to overcrowded

courts." Id. at 42.

        In determining whether dismissal for failure to prosecute is warranted, the district court

must consider the following factors, none of which are dispositive: (1) the duration of the

plaintiff's failures; (2) whether the plaintiff received notice that further delays would result in

dismissal; (3) whether the defendant is likely to be prejudiced by further delay; (4) whether an

appropriate balance has been struck between alleviating the court's calendar congestion and

protecting the litigants' due process rights; and (5) whether lesser sanctions would be appropriate.

See United States ex rel. Drake v. Norden Sys., Inc., 375 F.3d 248, 254 (2d Cir. 2004) (citations

omitted).

        In the present matter, Plaintiff received adequate notice that his failure to comply with

Magistrate Judge Hummel's orders could lead to dismissal, and the Court agrees that no sanction

short of dismissal is appropriate. Mindful of the fact that pro se cases should not readily be

dismissed for procedural deficiencies, the Court concludes that Plaintiff's failures in this case go

beyond procedural deficiencies and constitute actual neglect. Plaintiff has failed to prosecute this

action diligently and has failed to comply with orders of this Court. As such, the Court finds that

each of the factors relevant to the Rule 41(b) analysis favors dismissal.

                                                   4
       Having reviewed Magistrate Judge Hummel's November 4, 2019 Report-Recommendation

and Order and the applicable law, the Court finds that Magistrate Judge Hummel correctly

recommended that the Court should dismiss the claim against Defendant with prejudice in light of

Plaintiff's failure to prosecute and obey court orders. See Dkt. No. 27 at 4–8.

        Accordingly, the Court hereby

       ORDERS that Magistrate Judge Hummel's Report-Recommendation and Order is

ADOPTED in its entirety; and the Court further

       ORDERS that Plaintiff's complaint is DISMISSED with prejudice; and the Court further

       ORDERS that the Clerk of the Court shall enter judgment in Defendants' favor and close

this case; and the Court further

       ORDERS that the Clerk of the Court shall serve a copy of this Memorandum-Decision

and Order on all parties in accordance with the Local Rules.

IT IS SO ORDERED.

Dated: January 8, 2020
       Albany, New York




                                                  5
